 

Exhibit (10.6)

EASTMAN KODAK COMPANY

2013 OMNIBUS INCENTIVE PLAN

 

Award Agreement

 

 

This “Award Agreement” evidences an award of restricted stock units (“RSUs”) and
non-qualified stock options (“NQSOs”) by the Company under the Eastman Kodak
Company 2013 Omnibus Incentive Plan (the “Plan”).  Capitalized terms not defined
in this Award Agreement have the meanings given to them in the Plan.

 

Name of Grantee

 

<Participant Name>

Grant Date:

 

<Grant Date>

Number of RSUs:

 

<Number of RSUs>

Number of NQSOs:

<Number of Options> with a strike price of $<Price>

 

 

Vesting Schedule:

 

Vesting Date

Percentage Vesting

<Date 1>

33 1/3%

<Date 2>

33 1/3%

<Date 3>

33 1/3%

 

The RSUs and NQSOs will only vest if the Grantee is continuously employed by the
Company or any of its Affiliates from the Grant Date through the applicable
Vesting Date, and except as otherwise provided by this Award Agreement, any
unvested RSUs will be forfeited upon any termination of service.

 

Termination without Cause or for Good Reason:

 

If the Company terminates your employment without Cause or you terminate your
employment for Good Reason, your award will continue to vest and remain
exercisable according to the terms of the actual award without regard to any
continued employment condition (“Continued Vesting”).

 

Related Definitions:

 

a.

“Cause” means any of the following:  

 

1.

Your continued failure, for a period of at least 30 calendar days following a
written warning, to perform your duties in a manner deemed satisfactory by your
supervisor, in the exercise of his or her sole discretion.

 

2.

Your failure to follow a lawful written directive of the Chief Executive
Officer, your supervisor or the Board.

 

--------------------------------------------------------------------------------

 

 

3.

Your willful violation of any material rule, regulation, or policy that may be
established from time to time for the conduct of the Company’s business.

 

4.

Your unlawful possession, use or sale of narcotics or other controlled
substances, or performing job duties while illegally used controlled substances
are present in your system.

 

5.

Any act or omission or commission by you in the scope of your employment (a)
which results in the assessment of a civil or criminal penalty against you or
the Company, or (b) which in the reasonable judgment of your supervisor could
result in a material violation of any foreign or U.S. federal, state or local
law or regulation having the force of law.

 

6.

Your conviction of or plea of guilty or no contest to any crime involving moral
turpitude.

 

7.

Any misrepresentation of a material fact to, or concealment of a material fact
from, your supervisor or any other person in the Company to whom you have a
reporting relationship in any capacity.

 

8.

Your breach of the Company’s Business Conduct Guide or the Eastman Kodak Company
Employee’s Agreement.

 

 

b.

“Good Reason” means any of the following:

 

1.

A material diminution in your total target cash compensation, comprised of your
Salary and target Annual Incentive.

 

2.

A material diminution in your authority or responsibilities.

 

3.

Any material breach of your Employment Agreement by the Company.

 

4.

Any purported termination by the Company of your employment other than as
expressly permitted by your Employment Agreement.

 

Termination for Cause or without Good Reason:

 

If the Company terminates your employment for Cause or you terminate your
employment without Good Reason, you will forfeit any unvested units.

 

Disability or Death:

 

If your employment terminates as a result of your Disability or death, the
Company will provide Continued Vesting on any unvested units.

 

Related Definitions:

 

a.

“Disability” means meeting the definition of disability under the terms of the
Kodak Long-Term Disability Plan and receiving benefits under such plan.

 

Delivery Date:

 

No later than 30 days after the applicable Vesting Date and subject to Section
16.4 of the Plan (Tax Withholding), the Company shall issue to the Grantee one
Share (or, at the election of the Company, cash equal to the Fair Market Value
thereof) for each RSU that vests on such date.  Also, upon Vesting, your NQSOs
will allow you to purchase shares of Eastman Kodak Company (“Kodak”) common
stock at the strike

2

 

--------------------------------------------------------------------------------

 

price noted above.  Each option provides for the ability to purchase a single
share of common stock.

 

 

Duration:

 

Notwithstanding the employment conditions noted under the Vesting Schedule, each
NQSO will expire at the close of business on the day immediately prior to the
seventh (7th) anniversary of the Grant Date, unless sooner forfeited in
accordance with the terms and conditions of the Award Agreement or the Plan.

 

All Other Terms:

 

As set forth in the Plan.

 

The Plan is incorporated herein by reference, and, by accepting this Award, the
Grantee agrees to be subject to the terms and conditions of the Plan and this
Award Agreement.  This Award Agreement and the Plan constitute the entire
agreement and understanding of the parties with respect to the RSUs and NQSOs.

3

 